Citation Nr: 1214278	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO. 09-23 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a right ankle disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

2. Entitlement to service connection for a left ankle disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

3. Entitlement to service connection for erectile dysfunction, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 and as secondary to hypertension and sleep apnea disorders. 
 
4. Entitlement to service connection for sleep apnea, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5. Entitlement to service connection for hypertension, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

6. Entitlement to service connection for dermatitis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.
7. Entitlement to service connection for atrial fibrillation, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Rita Bonner, Attorney at Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from December 1986 to June 1991, which included over four months in Southwest Asia during the Persian Gulf War. He also had active military service from January 2003 to January 2004. Finally, he served in the Navy Reserve in the 1990s and 2000s. 

The issues of service connection for right ankle, left ankle, and erectile dysfunction disorders come to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The remaining four service connection issues come to the Board on appeal from a July 2011 rating decision issued by the RO in Columbia, South Carolina. The Veteran then filed a March 2012 Notice of Disagreement (NOD) with this decision, expressing disagreement with the denials of service connection for sleep apnea, hypertension, dermatitis, and atrial fibrillation. 

The Veteran also filed a NOD and Substantive Appeal (VA Form 9) for the RO's denial of service connection for aseptic meningitis and an increased initial rating greater than 10 percent for bilateral hearing loss. However, he withdrew those appeals in writing in January 2010. See 38 C.F.R. § 20.204 (2012). Therefore, these issues are not currently before the Board.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The Board is adjudicating the service connection issues for right and left ankle disorders. To comply with due process requirements, the other five remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO in Columbia, South Carolina.


FINDINGS OF FACT

1. The Veteran is a Persian Gulf War Veteran. 

2. The medical and lay evidence of record demonstrates that the Veteran's right and left ankle joint pain is compensably disabling for each ankle. 
  
3. The Veteran's right and left ankle joint pain demonstrates a qualifying chronic disability resulting from undiagnosed illness or from a medically unexplained multi-symptom illness due to his Persian Gulf service. 


CONCLUSIONS OF LAW

1. A right ankle disorder is presumed to have been incurred during the Veteran's Persian Gulf service. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).

2. A left ankle disorder is presumed to have been incurred during the Veteran's Persian Gulf service. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

As to the issues of service connection for right and left ankle disorders, review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). In any event, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition for these issues. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


The Merits of the Service Connection Claims for Right and Left Ankle Disorders

The Veteran contends that he has experienced intermittent right and left ankle pain after his military service in the Persian Gulf in the early 1990s. He states that during his Persian Gulf service in the early 1990s, he was exposed to chemical and environmental hazards. He says he began to notice right and left ankle pain in 1991 during and after his service as a medic in the Persian Gulf. He also indicates he ran 5-7 miles daily during his military service. See January 2009 and January 2010 Veteran's statements; 2008, 2009, and 2011 lay statements from friends, co-workers, other service members, and family. 

The Board presently grants the appeal and finds that service connection for right and left ankle disorders due to the Veteran's Persian Gulf service is warranted. 

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306. 

Service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). See also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be demonstrated by using applicable presumptions, if available. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). For instance, the law provides for compensation for Persian Gulf Veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. That is, if not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more by December 31, 2016. 38 C.F.R. § 3.317(a)(1)(i). See also 76 Fed. Reg. 81,834, 81,835 (interim final rule December 29, 2011). 

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War. See 38 C.F.R. § 3.317(e)(1). The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. § 3.317(e)(2).

Effective March 1, 2002 and again October 7, 2010, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended. 38 U.S.C.A. §§ 1117, 1118. Per these changes, the term 'qualifying chronic disability' was revised to mean a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases). 38 C.F.R. § 3.317(a)(2)(i).

If probative evidence exists that the Veteran's disability pattern is either (1) an undiagnosed illness or (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, including but not limited to, chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome, then service connection must be granted for a Gulf War illness. See 38 C.F.R. § 3.317(a)(2)(i) and (ii). 

For purposes of this presumption, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii). 

Regulations clarify that there must be "objective indications of a qualifying chronic disability," which include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(1) and (3). A disability is considered "chronic" if it has existed for six months or more or if the disability exhibits intermittent episodes of improvement and worsening over a six-month period. The sixth month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4). 

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders. 38 C.F.R. § 3.317(b).

With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the Veteran is not required to provide competent evidence linking a current disability to an event during service. Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). That is, under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the symptom, which is capable of lay observation, is presumed to be related to service, and unlike a claim of "direct service connection," VA cannot impose a medical nexus requirement. Further, lay persons such as the Veteran or his spouse are competent to report objective signs of illness such as joint pain or fatigue. Id at 9-10. 

To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar. See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). The Board must explain its selection of an analogous Diagnostic Code. Id. 

Compensation shall not be paid under 38 C.F.R. § 3.317 for a chronic disability: (1) if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or (2) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or (3) if there is affirmative evidence that the disability is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(a)(7). 

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

Service treatment records (STRs) from the Veteran's first period of active service from 1986 to 1991 are negative for any complaint, treatment, or diagnosis of a right or left ankle disorder. Navy Reserve examinations and Reports of Medical History dated in July 1991, April 1996, and March 2001 are also negative for any complaint, treatment, or diagnosis of a right or left ankle disorder. 

However, during his second period of active service from January 2003 to January 2004, in STR Reports of Medical History dated in September 2003 and November 2003, the Veteran reported that his ankles are always sore and stiff. He said his left Achilles tendon was "stressed." He indicated he self-treated with Motrin and wraps. He advised that he has experienced bilateral ankle pain for the last 12-13 years since 1991. The Veteran has also submitted lay statements dated in 2008, 2009, and 2011 from friends, co-workers, other service members, and family, confirming his allegation that he exhibited right and left ankle pain towards the end of his first period of service in 1991 and intermittently thereafter. 
  
With regard to the Persian Gulf presumption, service personnel records (SPRs) and the Veteran's DD Form 214 confirm that the Veteran received the Southwest Asia Service Medal, the Kuwait Liberation Medal, and served in the Southwest Asia theater of operations for over four months in 1991, for purposes of establishing the Veteran's status as a "Persian Gulf Veteran." 38 C.F.R. § 3.317(e). In addition, joint pain is listed among the possible manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness for purposes of presumptive service connection. 38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b). 

Most importantly, there is probative medical evidence of record demonstrating that the Veteran's disability pattern for his right and left ankle joint pain is either (1) an undiagnosed illness or (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology. See 38 C.F.R. § 3.317(a)(2)(i) and (ii). Specifically, VA examiners in January 2009, September 2009, May 2010, July 2011, and December 2011 determined there was no clinical diagnosis for the Veteran's complaints of right and left ankle pain. Upon each examination, his ankles exhibited full range of motion without objective evidence of pain, fatigue, weakness, and other factors of functional loss. Physical examination and testing for both the right and left ankle were normal. His strength, sensation, and reflexes for both ankles were normal. VA X-rays for the right and left ankle dated in May 2010 were unremarkable for any clinical evidence of a specific disorder. 

Regardless, the May 2010 VA examiner opined that the Veteran's complaints of right and left ankle pain are indicative of an "undiagnosable illness."  In addition, the December 2011 VA examiner assessed that the Veteran's disability pattern for his right and left ankles was an "undiagnosed illness."  The examiner explained that private podiatry treatment records document several "possible" etiologies for the Veteran's pain, "not clearly defined," including possible neuropathy, tarsal tunnel, and heel spur. See e.g., Georgetown Podiatry Group treatment note dated in May 2010. 

These VA examinations and opinions, although not entirely clear in their choice of language, strongly suggest that the Veteran's right and left ankle joint pain is due either to (1) an undiagnosed illness or (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology. See again 38 C.F.R. § 3.317(a)(2)(i) and (ii). For VA purposes, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. 38 C.F.R. § 3.317(a)(2)(ii). In the present case, the probative medical and lay evidence of record reveals this type of "medically unexplained chronic multisymptom illness" for the Veteran's right and left ankle pain. These VA opinions provide some evidence in support of service connection for right and left ankle joint pain on the basis of the Persian Gulf presumption. 

In addition, given the Veteran's credible complaints regarding intermittent right and left ankle pain for many years, he clearly has exhibited intermittent periods of improvement and worsening for over six months. See 38 C.F.R. § 3.317(a)(4). Lay persons such as the Veteran's spouse and others he served and worked with are competent to report objective signs of illness such as ankle joint pain. 38 C.F.R. § 3.317(a)(3); Gutierrez, 19 Vet. At 9-10. The Veteran himself is trained as a medic and a nurse. Generally, a person need only be a licensed health care practitioner to be considered competent to provide probative medical evidence. YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Finally, in order to grant service connection on the basis of the Persian Gulf presumption, the Board must determine whether the Veteran's right and left ankle pain is manifest to a degree of 10 percent for each ankle. See 38 C.F.R. § 3.317(a)(1)(i). As noted above, to determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar. See 38 C.F.R. § 3.317(a)(5); see also Stankevich, 19 Vet. App. at 472. The Board must explain its selection of an analogous Diagnostic Code. Id. 

The Veteran is already service-connected for a bilateral foot condition on the basis of the Persian Gulf presumption. See January 2012 rating decision. The RO assigned the Veteran a single 10 percent disability rating for his bilateral foot condition under Diagnostic Code 8852-5279, anterior Morton's Disease, unilateral or bilateral. 38 C.F.R. § 4.71a. Despite awarding service connection for both feet on the basis of the Persian Gulf presumption for an undiagnosed illness, the RO denied a separate award for both ankles in the January 2012 Supplemental Statement of the Case (SSOC). Although there was medical evidence demonstrating that the Veteran's right and left ankle pain was due to an undiagnosed illness from his Persian Gulf service, the RO denied the bilateral ankle claim because neither ankle was shown to be 10 percent disabling according to the medical evidence of record. See 38 C.F.R. § 3.317(a)(1)(i). 

However, upon review of the evidence, the Board finds that each ankle can be rated as 10 percent disabling by analogy to Diagnostic Codes 5283 or 5284 for malunion / nonunion of the tarsal bone or for other foot injury. See 38 C.F.R. § 4.20. The functions affected, anatomical location, and symptomatology for these diagnostic codes are similar to the Veteran's current bilateral ankle problems. See 38 C.F.R. § 3.317(a)(5); see also Stankevich, 19 Vet. App. at 472. A Georgetown Podiatry Group treatment note dated in May 2010 suggested a combination of tarsal tunnel sydrome, a fasciitis / heel spur syndrome, and Baxter's entrapment neuroma, although this diagnosis was not definitive or well-supported. It was rendered without conclusive pathophysiology or etiology.  However, this assessment does incorporate both the ankle and foot joints. Painful motion with joint or periarticular pathology or unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for each ankle joint. See 38 C.F.R. § 4.59. It is significant that the application of 38 C.F.R. § 4.59  is not limited to arthritis-related claims. Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).

Since the Veteran here exhibits objective indications of a qualifying chronic disability (right and left ankle joint pain), manifest to a degree of 10 percent or more for each ankle prior to December 31, 2016, service-connected is warranted here under the Persian Gulf presumption. See 38 C.F.R. § 3.317(a). Resolving any doubt in the Veteran's favor, the claims for service connection for right and left ankle disorders are granted. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a right ankle disorder as a qualifying chronic disability under 38 C.F.R. 3.317 is granted.

Service connection for a left ankle disorder as a qualifying chronic disability under 38 C.F.R. 3.317 is granted.


REMAND

To ensure compliance with due process requirements, the Board presently remands the Veteran's service connection claims for erectile dysfunction, sleep apnea, hypertension, dermatitis, and atrial fibrillation. 

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a NOD and completed by a Substantive Appeal (VA Form 9 or equivalent) after a SOC is furnished to the claimant. In essence, the following sequence is required: there must be a decision by the RO, the claimant must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the claimant, and finally the claimant, after receiving adequate notice of the basis of the decision, must complete the process by stating his or her argument in a timely-filed Substantive Appeal. See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2011). Proper completion and filing of a Substantive Appeal are the last actions a claimant needs to take to perfect an appeal. 38 C.F.R. § 20.202. A Substantive Appeal can be set forth on a VA Form 9 or on correspondence specifically identifying the issues appealed and setting out specific arguments relating to the errors of fact or law claimed to have been made. 38 U.S.C.A. §  7105(d); 38 C.F.R. § 20.202. 

For the service connection issues for sleep apnea, hypertension, dermatitis, and  atrial fibrillation, the RO must send the Veteran an SOC. With respect to a NOD, a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result will constitute a NOD. 38 C.F.R. § 20.201. While special wording is not required, the NOD must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review. Id. A Veteran must file a NOD with a determination by the RO within one year from the date that the mailed notice of the determination. 38 C.F.R. § 20.302(a). 

In a July 2011 rating decision, the RO denied service connection for sleep apnea, 
hypertension, dermatitis, and atrial fibrillation. The Veteran submitted a March 2012 NOD, within one year of notification of that rating decision, expressing dissatisfaction with the denials for service connection. This statement is a timely NOD as to the service connection issues. 38 C.F.R. § 20.201. See Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002) (assuming that the Veteran desired appellate review, meeting the requirement of section 38 C.F.R. § 20.201 was not an onerous task). See, too, Acosta v. Principi, 18 Vet. App. 53, 60 (2004); Beyrle v. Brown, 9 Vet. App. 24, 27 (1996); Hamilton v. Brown, 4 Vet. App. 528, 531 (1993) (en banc), aff'd, 39 F.3d 1574, 1584-85 (Fed. Cir. 1994). 

However, the claims file does not reflect that a SOC has been promulgated as to the service connection issues for sleep apnea, hypertension, dermatitis, and atrial fibrillation. Based on the Court's decision in Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), the Board is remanding these issues to the RO for the issuance of a SOC. If the Veteran perfects the appeal of any of these service connection issues, then they must be returned to the Board for further appellate consideration. 

Also, the erectile dysfunction claim is inextricably intertwined with the service connection for hypertension and sleep apnea claims that are also in appellate status. The Veteran is seeking service connection for erectile dysfunction on the basis that it is secondary to hypertension or sleep apnea. See March 2012 NOD; April 2011 Veteran's statement. The Board may not properly review the Veteran's claim for service connection for erectile dysfunction until the requested development for the issues of service connection hypertension and sleep apnea has been completed. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). Therefore, issue of service connection for erectile dysfunction must also be remanded.

Accordingly, the case is REMANDED for the following action:

1. The RO must provide the Veteran a SOC on the issues of whether he is entitled to service connection for sleep apnea, hypertension, dermatitis, and atrial fibrillation. Give the Veteran time to perfect an appeal of these issues by filing a timely Substantive Appeal (VA Form 9 or equivalent). Only if he appeals should the service connection for sleep apnea, hypertension, dermatitis, and atrial fibrillation issues be returned to the Board for further appellate consideration.

2. For the issue of service connection for erectile dysfunction, to include as secondary to hypertension and sleep apnea, the RO must complete any appropriate development, including securing any recent, relevant VA treatment records or securing a VA examination if necessary.

3. The RO must readjudicate the issue of service connection for erectile dysfunction. If the benefit sought is not granted, issue a SSOC and allow the Veteran and his attorney an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


